Woods, J.,
delivered the opinion of the court.
The motion in arrest of judgment should have been sustained. The cotton charged in the affidavit to have been stolen was not laid as the property of affiant or as in his possession, when alleged to have been stolen and carried away. It is matter of common knowledge that, on almost every plantation, others beside the owner of the plantation itself — the premises — -both own, and are in possession of, their own personal property. The defect is one of substance and not form, and may be taken advantage of by motion in arrest, as well as by demurrer before trial.

Reversed and remanded.